DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019107376812, filed on 12 August 2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, the claim should utilize a transitional phrase in accordance with US policy and practice.
Regarding Claim 1, whenever the claim recites an element for the first time, the element should be preceded with “a” instead of “the”. Examiner requests Applicant’s cooperation in reviewing the claim and correcting this issue as it is extensive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “sensors” in the first clause of the claim. It is unclear as to if these sensors are the same as all the pressure and temperature sensors recited later in the claim or if additional sensors are being claimed, thus rendering the claims indefinite.
Regarding Claim 1, the claim recites “the metal stator is a cylindrical structure with variable diameters”. A cylindrical structure has a uniform diameter along its length. As such, it is unclear as to the metes and bounds of the claimed cylindrical structure as the diameters are variable, thus rendering the claim indefinite.
The term “small diameter” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to at what point a diameter can be considered “small” thus rendering the claim indefinite.
Claim 1 recites “medium inlet pipe”. It is unclear as to if “medium” pertains to the size of the inlet pipe or a cryogenic fluid medium, thus rendering the claim indefinite.

Regarding Claim 1, “the thermal insulation sleeve and the seal are assembled in parallel”. It is unclear as to what a parallel assembly is, thus rendering the claim indefinite.
The term “large diameter” in claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to at what point a diameter can be considered “large” thus rendering the claim indefinite.
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear as to at what point a wall can be considered a “thin-wall[]” thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “the vacuum rotor is of a hollow cylindrical structure with variable outside diameters”. A cylindrical structure has a uniform diameter along its length. As such, it is unclear as to the metes and bounds of the claimed cylindrical structure as the diameters are variable, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “a thermal insulation condition”. It is unclear as to what the metes and bounds of a “thermal insulation condition” are, thus rendering the claim indefinite.

Regarding Claim 1, the claim recites “the whole temperature and pressure sensors”. It is unclear as to if “whole” intents to mean all the sensors are sealed or each entire sensor is sealed, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “cryogenic fluid dynamic seal process”. It is unclear as to what the cryogenic fluid dynamic seal process is, thus rendering the claim indefinite.
The term “small amount” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to at what point an amount of fluid can be considered “small” thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “static seal” and “dynamic seal”. It is unclear as to what the differences are between these seals i.e. what limitations do “static” and “dynamic” import to the “seal”, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “seal”. It is unclear as to if this seal is the “dynamic seal”, “static seal”, or an additional seal, thus rendering the claim indefinite. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856